DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 7-8, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. Publication No. US 2018/0026029.
	Regarding claim 1, Lin discloses an electronic device, comprising:
a first group III nitride transistor [Fig. 3, 102]; and
an electrostatic discharge (ESD) protection circuit [Fig. 3, 300] comprising:
a first transistor [Fig. 3, transistor 104a] having a source and a gate connected to each other and electrically connected to a gate of the first group III nitride transistor [Fig. 3, source and gate of 104a electrically connected to the gate of 102];
a second transistor [Fig. 3, 304a] having a source and a gate connected to each other and electrically connected to a source of the first group III nitride transistor [Fig. 3, source and gate of 304a electrically connected to the source S of 102]; and
a third transistor [Fig. 3, 108] having a drain electrically connected to the gate of the first group II nitride transistor [Fig. 3, drain of 108 is connected to the G of 102], a gate electrically connected to a drain of the first transistor [Fig. 3, gate of 108 is electrically connected to the drain of 104a] and to a drain of the second transistor [Fig. 3, gate of 108 is electrically connected to the drain of 304a], and a source electrically connected to the source of the first group III nitride transistor [Fig. 3, source of 108 is electrically connected to the source S of 102].
	Regarding claim 2, Lin discloses that the ESD protection circuit further comprises: a fourth transistor [Fig. 3, transistor 308] having a drain electrically connected to the gate of the third transistor [Fig. 3, gate of 308 is electrically connected to the gate of 108 through other elements], a gate electrically connected to the gate of the first group III nitride transistor [Fig. 3, gate of 308 is electrically connected to G of 102 through other elements], and a source electrically connected to the source of the first group III nitride transistor [Fig. 3, source of 308 is electrically connected to S of 102].	Regarding claim 3, Lin discloses that the ESD protection circuit further comprises: a first resistor [Fig. 3, 106] connected between the gate of the third transistor and the drain of the fourth transistor [Fig. 3, 106 is connected between the gate of 108 and the drain of 308].
Regarding claim 7, Lin discloses that the ESD protection circuit further comprises first N diode-connected transistors [Fig. 3, diode connected transistors M1 to M3] electrically connected in series and between the drain of the third transistor and the gate of the third transistor [Fig. 3, between the gate and drain of the transistor 108], where N is an integer equal to or greater than 1.
Regarding claim 8, Lin discloses that the ESD protection circuit is configured to drain a first current from the gate of the first group III nitride transistor if a gate-source voltage applied across the gate and the source of the first group III nitride transistor equals or exceeds a sum of threshold voltages of the first diode-connected transistors and a threshold voltage of the third transistor [par. 0021].
Regarding claim 11, Lin discloses that the first transistor, the second transistor, and the third transistor include group III nitride transistors [par. 0013].
Regarding claim 12, Lin discloses that the first group HI nitride transistor is a power device [Fig. 3, transistor 102 is a power transistor].
Regarding claim 13, Lin discloses that a sum of threshold voltages of the first transistor and the third transistor equals a sum of threshold voltages of the second transistor and the third transistor [par. 0018-0022].
Regarding claim 14, Lin discloses an electronic device, comprising:
a first group III nitride transistor [Fig. 3, 102]; and
an ESD protection circuit [Fig. 3, 300] comprising:
a first diode [Fig. 3, 104a] having an anode electrically connected to a gate of the first group III nitride transistor [Fig. 3, forward diode 104a anode is electrically connected to G of 102];
a second diode [Fig. 3, 304a] having a anode electrically connected to a source of the first group II nitride transistor [Fig. 3, reverse diode 304a anode electrically connected to S of 102]; and
a first transistor [Fig. 3, 108] having a drain electrically connected to the gate of the first group II nitride transistor, a gate electrically connected to a cathode of the first diode and to a cathode of the second diode, and a source electrically connected to the source of the first group III nitride transistor [as shown].
Regarding claim 15, Lin discloses that the ESD protection circuit further comprises: a second transistor [Fig. 3, 308] having a drain electrically connected to the gate of the first transistor, a gate electrically connected to the gate of the first group III nitride transistor, and a source electrically connected to the source of the first group III nitride transistor [as shown].
Regarding claim 16, Lin discloses that the ESD protection circuit further comprises first N diodes electrically connected in series and between the drain of the first transistor and the gate of the first transistor, where N is an integer equal to or greater than 1 [Fig. 3, diode connected transistors 104a-104c electrically connected in series and between the drain and gate of 108].
Regarding claim 17, Lin discloses that the ESD protection circuit is configured to drain a first current from the gate of the first group III nitride transistor if a gate-source voltage applied across the gate and the source of the first group III nitride transistor equals or exceeds a sum of threshold voltages of the first diodes and a threshold voltage of the first transistor [par. 0021].
Regrading claim 19, Lin discloses that the ESD protection circuit is configured to drain a second current from the source of the first group III nitride transistor if a source-gate voltage applied across the source and the gate of the first group III nitride transistor equals or exceeds a sum of threshold voltages of the second diodes and a threshold voltage of the first transistor [par. 0021].
Regarding claim 20, Lin discloses that a sum of threshold voltages of the first diode and the first transistor equals a sum of threshold voltages of the second diode and the first transistor [par. 0018 to par. 0022].
Allowable Subject Matter
Claims 4-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not disclose that the fourth transistor is configured to disconnect the parallel connection between a gate-to-source resistance of the first group III nitride transistor and a series resistance of the first transistor and the first resistor. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose that the ESD protection circuit further comprises: a fifth transistor having a drain electrically connected to the gate of the third transistor, a gate electrically connected to the source of the first group III nitride transistor, and a source electrically connected to the gate of the first group HI nitride transistor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose that the ESD protection circuit further comprises a second N diode-connected transistors electrically connected in series and between the source of the third transistor and the gate of the third transistor, where N is an integer equal to or greater than 1. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 18: The prior art does not disclose that the ESD protection circuit further comprises second N diodes electrically connected in series and between the source of the first transistor and the gate of the first transistor, where N is an integer equal to or greater than 1. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836